United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1963
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Mark Eugene Robinson,                   * Northern District of Iowa
                                        *
             Appellant.                 *    [UNPUBLISHED]
                                   ___________

                             Submitted: November 7, 2003

                                  Filed: December 8, 2003
                                   ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

       Mark Robinson appeals from the final judgment entered in the District Court1
for the Northern District of Iowa after he pleaded guilty to bank robbery in violation
of 18 U.S.C. § 2113(a). The district court sentenced Robinson to 96 months
imprisonment and 3 years supervised release. Counsel has moved to withdraw on
appeal pursuant to Anders v. California, 386 U.S. 738 (1967), and has filed a brief
challenging the district court’s decision to sentence Robinson at the top of the

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
Guidelines range. Robinson has not filed a supplemental pro se brief. For the
reasons discussed below, we affirm the judgment of the district court.

       Specifically, Robinson’s sentence is within an unchallenged Guidelines range
based on unobjected-to information in the presentence report, and thus the sentence
is not reviewable. See United States v. Smotherman, 326 F.3d 988, 989 (8th Cir.)
(per curiam) (holding appeals court lacks jurisdiction to review sentencing court’s
exercise of discretion in setting sentence within Guidelines range), cert. denied, 124
S. Ct. 293 (2003) (No. 03-5497); United States v. Woodrum, 959 F.2d 100, 101 (8th
Cir. 1992) (per curiam) (holding sentence is not reviewable merely because it is at top
end of properly calculated Guidelines range). Further, we have carefully reviewed
the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), and have found
no nonfrivolous issues.

       Thus, we grant counsel’s motion to withdraw, and we affirm the judgment of
the district court.
                       ______________________________




                                         -2-